Exhibit 10.5

VOTING AGREEMENT

VOTING AGREEMENT, dated as of May 15, 2006, between Prides Capital Fund I, L.P.
(“Buyer”), a Delaware limited partnership, eDiets.com, Inc., a Delaware
corporation (the “Company”) and David R. Humble (“Seller”).

RECITALS

A. Seller is the record and beneficial owner of 7,260,064 shares (the “Shares”)
of common stock of the Company, excluding any and all rights to acquire shares
of the Company’s common stock.

B. Seller and Buyer have entered into a Securities Purchase Agreement dated as
of the date hereof (as the same may be amended, supplemented or otherwise
modified in accordance with its terms, the “Purchase Agreement”), with respect
to Seller’s sale of 7,000,000 of the Shares to the Buyer (the “Seller
Transaction” and together with the transactions contemplated by the Securities
Purchase Agreement dated as of May 15, 2006 (the “Company Purchase Agreement”)
between the Company and Buyer, the “Transaction”). Capitalized terms used herein
and not otherwise defined have the meanings ascribed to such terms in the
Purchase Agreement.

C. Pursuant to Section 2 of Annex I to the Purchase Agreement and as a condition
to the obligations of Buyer to purchase the Shares in accordance with the
Purchase Agreement, Seller is required to execute and deliver this Agreement to
Buyer.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties, intending to be legally
bound, behalf severally and not jointly, agree as follows:

1. Voting Agreement. Seller hereby agrees with Buyer that, at any meeting of the
Company’s stockholders, however called and any postponement or adjournment
thereof, or in connection with any written consent of the Company’s stockholders
within sixty (60) days of the First Closing plus an additional number of days,
if the proxy or consent solicitation statement is subject to Securities and
Exchange Commission (the “SEC”) review, equal to the number of days commencing
with the date the Company is notified by the SEC of such review through, and
including, the date that such review is completed and all SEC comments are fully
and finally resolved, but in any event by no later than August 15, 2006, (the
“Meeting Deadline Date”), Seller shall vote (or, if applicable, execute consents
and approvals in respect of) the Shares: (a) in favor of the Shareholder
Approval, and (b) against any action or agreement that would result in the
Transaction not being consummated. Any such vote, consent or approval shall be
given in accordance with such procedures as shall ensure that it is duly counted
for purposes of recording the results of such vote, consent or approval. Seller
shall not take any action or enter into any agreement or understanding with any
third party the effect of which would be inconsistent or violative of the
provisions and agreements contained herein.



--------------------------------------------------------------------------------

2. Restrictions on Transfer.

(a) Seller covenants and agrees with Buyer that, prior to the earliest to occur
of (x) the Company’s failure to hold a meeting by the Meeting Deadline Date or
(y) the Second Closing Deadline, Seller shall not, directly or indirectly,
(i) give, offer, sell, transfer, assign, pledge, hypothecate or otherwise
dispose of the record or beneficial ownership of (any such act, a “Transfer”),
or consent to any Transfer of, any or all of the Shares or any interest therein;
(ii) enter into any contract, option, commitment or other arrangement (including
any profit sharing arrangement) with respect to the Transfer of, the Shares, or
(iii) enter into any other voting arrangement, whether by proxy, voting
agreement, voting trust, power-of-attorney or other grant with respect to the
Shares.

(b) No Transfer of any Shares in violation of Section 2(a) shall be made or
recorded on the books of the Company, and any such Transfer shall be void and of
no effect.

3. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as of the date hereof as follows:

(a) Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Seller and constitutes a
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, or similar law affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(b) No Conflicts. The execution and delivery of this Agreement do not, and the
consummation by Seller of the Transaction in compliance with the terms hereof
will not, (i) conflict with, or result in any violation of, or default (with or
without notice or lapse of time or both) under, or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation or to
loss of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any lien upon any of the properties or assets of Seller under any provision
of, any trust agreement, loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, or instrument, applicable to Seller, or
(ii) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Seller, except for such conflicts, violations, breaches, defaults
or other occurrences which, individually or the aggregate, have not had and
would not reasonably be expected to prevent or materially delay the ability of
Seller to perform his obligations under this Agreement.

(c) No Consents. The execution, delivery and performance of this Agreement by
Seller does not, and neither the performance of this Agreement by Seller nor the
consummation of the Transaction by Seller will, require any consent, approval,
authorization, order or permit of, or filing with or notification to any
governmental entity,

 

- 2 -



--------------------------------------------------------------------------------

except for (i) applicable requirements of the Securities Exchange Act of 1934
and the Securities Act of 1933, (ii) and (ii) the applicable requirements of
state or federal securities laws.

(d) The Shares Beneficially Owned. Subject to the Purchase Agreement, the Escrow
Agreement and this Agreement, Seller is the record and beneficial owner of, and
has good and valid title to and sole voting and dispositive power to, the
Shares, free and clear of any claims, liens, encumbrances, security interests,
options, charges and restrictions of any kind, other than as imposed by
applicable securities laws. Subject to the Purchase Agreement and the Escrow
Agreement and applicable securities laws, Seller has the sole right to dispose
of and vote such Shares, and none of the Shares are subject to any voting
arrangement or other voting trust or other agreement, arrangement or restriction
with respect to the voting of such Shares, except as set forth in this
Agreement.

4. Shareholder Approval. The Company shall cause to be prepared and filed with
the SEC promptly after the date hereof a proxy or consent solicitation statement
to obtain the Shareholder Approval, and shall use its best efforts to (i) cause
such proxy or consent solicitation statement to be approved by the SEC and
(ii) to obtain the Shareholder Approval as promptly as practicable.

5. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties and any purported assignment in
violation of this Section 4 shall be void and of no effect; provided, however,
that Buyer may assign all or any of its rights and obligations hereunder to any
affiliate of Buyer that is controlled, directly or indirectly, by Prides Capital
Partners, LLC (any such assignment by Buyer pursuant to the preceding proviso
shall not, however, release or be deemed to release Buyer from its obligations
hereunder, and Buyer shall remain liable for all such obligations). Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective
administrators, heirs, legal representatives, successors and permitted
assignees.

6. Termination. This Agreement shall terminate immediately upon the earliest of:
(i) the Company’s failure to hold a meeting by the Meeting Deadline Date,
(ii) Shareholder Approval, (iii) the Second Closing and (iv) the Second Closing
Deadline.

7. Seller’s Capacity. By executing and delivering this Agreement, Seller makes
no agreement or understanding herein in his capacity as a director or officer of
Company. Seller signs solely in his capacity as the beneficial owner of the
Shares and nothing herein shall limit or affect any actions taken by Seller in
his capacity as an officer or director of the Company.

8. Amendments. This Agreement may not be amended, supplemented, modified or
waived except by an instrument in writing signed by the parties hereto.

9. Specific Performance. The parties hereto agree that irreparable damage

 

- 3 -



--------------------------------------------------------------------------------

would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the parties further agree that each party shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof, this being in addition to
any other right or remedy to which such party may be entitled under this
Agreement, at law or in equity.

10. Notice. Any notices, demands or other communications required to be sent or
given hereunder by any of the parties shall in every case be in writing and
shall be deemed properly served if (a) delivered personally to the recipient, or
(b) sent to the recipient by reputable express courier service (charges paid).
Date of service of such notice shall be (x) the date such notice is personally
delivered, (y) one (1) day after the date of delivery to the overnight courier
if sent by overnight courier. Such notices, demands, and other communications
shall be sent to the addresses indicated below or such other address or to the
attention to such other person as the recipient has indicated by prior written
notice to the sending party in accordance with this Section 10:

 

  (a) If to Company, to:

eDiets.com, Inc.

3801 West Hillsboro Boulevard

Deerfield Beach, FL 33442

Attention: President

Telephone: (954) 360-9022

Fax: (954) 360-9095

With a required copy to:

Edwards Angell Palmer & Dodge LLP

350 E. Las Olas Boulevard, Suite 1150

Fort Lauderdale, FL 33301-4215

Attention: Leslie J. Croland, P.A.

Telephone: (954) 727-2600

Fax: (954) 727-2601

If to Buyer, to:

c/o Prides Capital Partners, LLC

200 High Street, Suite 700

Boston, MA 02110

Attention: Murray Indick

Telephone: (415) 946-1482

Fax: (415) 946-1486

 

- 4 -



--------------------------------------------------------------------------------

If to Seller, to:

David R. Humble

[address]

Telephone:

Facsimile:

Email:

with a copy to:

Friedman Kaplan Seiler & Adelman LLP

1633 Broadway

New York, NY 10019-6708

Attention: Gregg S. Lerner, Esq.

Telephone: 212-833-1110

Facsimile: 212-373-7910

Email: glerner@fklaw.com

11. Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

12. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when two or more of the counterparts have been signed by each of the
parties and delivered to the other party, it being understood that each party
need not sign the same counterpart.

13. Entire Agreement; No Third-Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and is not
intended to and does not confer upon any Person other than the parties hereto
any rights or remedies hereunder.

14. Governing Law. This Agreement shall be construed in accordance with and
governed in all respects, including validity, interpretation and effect, by the
law of the State of Delaware without giving effect to the principles of
conflicts of laws thereof.

(i) Consent to Jurisdiction; Consent to Service. IN THE EVENT OF ANY LITIGATION,
CLAIM OR OTHER LEGAL PROCEEDING WITH RESPECT TO ANY MATTER PERTAINING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES HERETO HEREBY
WAIVE THE RIGHT TO A TRIAL BY JURY. THE PARTIES HERETO HEREBY READILY CONSENT TO
THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF DELAWARE AND
ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE IN CONNECTION WITH ANY

 

- 5 -



--------------------------------------------------------------------------------

LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PARTIES HERETO HEREBY WAIVE PERSONAL SERVICE OF ANY
PROCESS IN CONNECTION WITH ANY SUCH LITIGATION AND AGREE THAT SERVICE THEREOF
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL ADDRESSED TO OR BY PERSONAL DELIVERY
TO ANOTHER PARTY TO THIS AGREEMENT AT SUCH OTHER PARTIES’ ADDRESS SPECIFIED IN
SECTION 10.

15. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible. If no such agreement
is reached between the parties, the term or provision which is determined to be
invalid, illegal or incapable of being enforced shall nonetheless be enforced to
fulfill the intent of the parties to the extent legally permissible.

16. HSR Act. The Company (and, if required, Seller) agrees to make an
appropriate filing, if required in connection with the Transaction, under HSR
Act (as defined in the Company Purchase Agreement), and in connection therewith
to comply with the obligations set forth in Section 4 of the Company Purchase
Agreement, Mutatis Mutundis.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed and delivered as of the date first written above.

 

PRIDES CAPITAL FUND I, L.P. By: Prides Capital Partners, LLC, its General
Partner By:  

/s/ Murray A. Indick

Name:   Murray A. Indick Title:   Managing Member

/s/ David R. Humble

DAVID R. HUMBLE EDIETS.COM, INC. By:  

/s/ James A. Epstein

Name:   James A. Epstein Title:   General Counsel

 

- 7 -